DETAILED ACTION
This Office Action is taken in response to an RCE filed 03/08/2021.
Claims 1-18 are currently pending for consideration. Claims 1 and 10 have been amended. 
Previous rejections have been withdrawn as necessitated by the claim amendments.
The references provided on the IDS filed 10/01/2020, have been considered by the examiner.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-6, 8-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Flory (US 20070150299), in view of Sitrick et al (US 20120284197), Sharma et al. (US 20140032486) and in view of Elduff (US 20130080776).

In regards to claims 1 and 10, Flory discloses a collaborative document creation platform comprising: one or more processor; memory; (see para 7 and claim 1); a database storing a plurality of documents,  (see para [0068], [0238], [0622], [0914]-[0919]: the database holds rights and names of entities including a team of users who have entered them into their own window to. send a document from within a sending organization, after which user Jenny in a receiving organization uses her judgment to forward her copy of the document (documents) to her own team (teams) members (plurality of users); and a graphical user interface including: a document edit window, enabling users of teams associated with each respective document to modify the respective document (see para [0238], [0528-529], [0622], [0914]-[0919]: annotations (document edit) by users)
Flory doesn’t specifically teach wherein each document is associated with two or more distinct teams, and each team comprises a plurality of users
Sitrick teaches wherein each document is associated with two or more distinct teams, and each team comprises a plurality of users (see para 81, 100-102; document collaboration to large group of people, creating multiple teams and sub-teams. The invention allows resolution between opposing teams of a shared document).
It would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the platform and medium of Flory to include allowing sharing of documents between teams, as taught by Sitrick, because it permits an efficient way of conducting collaborative editing and annotations, allows resolution between opposing teams of a shared document (see para 100).

Sharma teaches a local comment affordance, which enables a user of a team associated with a document to insert local comments, distinct from text of the document, wherein each inserted local comments is (ii) automatically restricted, by the computing device, for review only by users of the team; a global comment affordance, which enables the user to insert global comments, with each global comment: (ii) distinct from text of the document, and (iii) designated for review by one or more users associated with the document; and one or more comment display affordances, which display each global comment for the document to all respective designated users and display each respective local comment for the document only to users of teams associated with the document who belong to the same team as an author of the respective local comment . (See Fig. 5 and at least Para 13, 41-43, 46; the user can add comments to the document that are distinct from document text. The system allows the user to select to whom the comment is available. As provided in FIG. 5 and associated paragraphs: the user can select from a list populated by the system which provides selection of specific users which can be considered the users from the author’s “team” (local affordance), thus the system automatically restricting the comments to those users and also provides a selection to make the comment public, allowing all users associated to the document to see the comment [global affordance - global comment]).
It would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the platform and medium of Flory as modify by Sitrick to include allowing selection of who the comments are shared with, as taught by Sharma, because it permits an efficient way of conducting collaborative editing and annotations, while facilitating interaction and communication among users within each version.
Flory doesn’t specifically teach a comment directed to a respective specific phrase
Elduff teaches comment directed to a respective specific phrase (see para 26-27; comments made to specific text which are highlighted, selected or pointed at and the system restrict the annotations to selected members).
It would have been obvious to one of ordinary skill in the art, before the time the invention was filed, to modify the platform and medium of Flory as modify by Sitrick and Sharma to direct the comments to specific text, as taught by Elduff, because it permits an efficient way of conducting collaborative editing and annotations by pointing to the reason (text or phrase from the document) for discussion and allows the annotation to be provided to associated users.


In regards to claims 2 and 11, Flory discloses wherein all local comments are stored in a log (see para 252: Server tracks (stored) all events including who commented (local comments), who has not, how many responses have been received, etc. detailed Audit trail (log)).


(see fig 12 and para [0238], [0451], [0494], [0939]: a reader opens a digital object's (associated with the document) annotations (local/global comment) are able to be deleted or modified by users and by members of the trusted group (team) who enter them via the interface (fig 12)).


In regards to claims 4 and 13, Flory further discloses wherein all global comments are stored in a log (see para [0252]: Server tracks (stored all events including who commented (local/global comments), who has not, how many responses have been received, etc. in a detailed Audit Trail (log)).

In regards to claims 5 and 14, Flory further discloses wherein the graphical user interface enables users of any team associated with the document to delete any global comments inserted into the document (see fig 12 and para [0238], [0451], [0494], [0939]: the reader opens a digital object's (associated with the document) annotations (global comment) are able to be deleted or modified by users and by members of the trusted group (team) who enter them UI fig 12).

In regards to claims 6 and 15, Flory further discloses comprising a communication module for transmitting global comments (see para[0259]: allows users throughout the world to communicate (transmitting) and receive critical comments (global comments)).

In regards to claims 8 and 17, Flory further discloses wherein the local comment affordance is part of the document edit window, and the local comment affordance enables a first user to insert local (see para [0629]: user marks up a section of a document using a draw tool such as a square or circle, then write comment (local comments) associated with the marked up (user-specified) section (portion))

In regards to claims 9 and 18, Flory further discloses wherein the user-specified portion of the document has been previously amended by a user other than the first user (see para [0252], [0629]:  server tracks all events that take place around a document including who commented (first user), how many responses (previously amended) have been received, who has signed (other than the first user), etc. in a detailed Audit Trail, as well as when a user marks up a section of a document using a draw tool such as a square or circle, then writes a comment associated with the marked up (user-specified) section (portion)).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flory, Sitrick, Sharma, Elduff and further in view of Neff et al. (US 20110113320)

In regards to claims 7 and 16, Flory does not disclose the document edit window enables a user to approve, amend, or reject edits to the document made by other users based on permissions in the database associated with the document. 
Neff discloses the document edit window enables a user to approve, amend, or reject edits to the document made by other users based on permissions in the database associated with the document (an author reviews a suggestion to their blog (document) with its associated rights (permissions) as reflected in databases 442, that has been submitted by a user via a suggestion (edit) window, is allowed to makes edits (amend) to the suggestion, then allows (enables) the author (user) to approve or reject the suggestion; figure 4A; paragraphs [0086]-[0099], [0176]-[0180]). 
(Neff; paragraph [0006]).


Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection.  

Additionally, applicant argues that The cited references do not teach local comments that are “automatically restricted, by the document creation platform, for review only by users of the team”.
Examiner respectfully disagrees. The claim language only requires that the system automatically restricted, by the document creation platform, for review only by users of the team. However the claim has no language where there is any step or setting that makes any comment a local comment unless its marked as a global comment. The claim language has a local comment affordance and a global comment affordance within the system, however there is no language that the local comment affordance is a default for all comments unless specified otherwise. If applicant would like to differentiate that aspect, the examiner suggests including language on the claim that specifies that all entered comments are interpreted by the system as local unless the user selects the comment to be marked as a global comment. As such Sharma as provided in the rejection above teaches the limitations “automatically restricted, by the document creation platform, for review only by users of the team”. As seen on Fig. 5 and at least Para 13, 41-43, 46; the user can add comments to the document that are distinct from The user can select from a list populated by the system which provides selection of specific users which can be considered the users from the author’s “team” (local affordance), thus the system automatically restricting the comments to those users.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144